Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/06/2021, and 09/21/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung (KR101229109) in view of Cole (2,822,123).
	As to independent claim 1, Jung teaches a hair dryer comprising: a hair dryer body (10, 30) having an air outlet port (38); 5a handle having an air inlet port (14), the handle being connected to and in fluid communication with the hair dryer body (10,30); and an electric motor assembly (20) disposed in the handle and comprising: an impeller (22); an outer housing (18) that receives the impeller (22); 10an inner housing (see annotated figure 3) that is positioned in the outer housing (18) and positioned concentrically with the impeller (22) and a rotating shaft (see annotated figure 3) coupled to the impeller (22) as shown in figures 1-3.

    PNG
    media_image1.png
    464
    351
    media_image1.png
    Greyscale

 	However Jung teaches the claimed limitation as discussed above except a stator that is positioned at least partially in the inner housing; a rotor that is configured to rotate relative to the stator and; 15a first bearing that is disposed at a first side of the rotor and configured to support the rotating shaft; a second bearing that is disposed at a second side of the rotor and configured to support the rotating shaft, the second side of the rotor being opposite to the first side of the rotor along an axial direction of the rotor; and 20a bracket that is disposed at the second side of the rotor and that has an inner surface coupled to the stator and an outer surface coupled to the outer housing, wherein the first bearing is positioned inside the inner housing, and the second bearing is positioned at the bracket.  
Cole teaches a stator (11a) that is positioned at least partially in the inner housing (14); a rotor (10) that is configured to rotate relative to the stator (11a) and; 15a first bearing (19) that is disposed at a first side of the rotor (10) and configured to support the rotating shaft ; a second bearing (18) that is disposed at a second side of the rotor (10) and configured to support the rotating shaft, the second side of the rotor (10) being opposite to the first side of the rotor (10) along an axial direction of the rotor (10); and 20a bracket (13) that is disposed at the second side of the rotor (10) and that has an inner surface coupled to the stator (11a) and an outer surface coupled to the outer housing (61), wherein the first bearing (19) is positioned inside the inner housing (14), and the second bearing (18) is positioned at the bracket (13) as shown in figure 1, for the advantageous benefit of providing a simple in construction and assembly and readily disassembled and reassembled for servicing.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Jung by using a stator that is positioned at least partially in the inner housing; a rotor that is configured to rotate relative to the stator and; 15a first bearing that is disposed at a first side of the rotor and configured to support the rotating shaft; a second bearing that is disposed at a second side of the rotor and configured to support the rotating shaft, the second side of the rotor being opposite to the first side of the rotor along an axial direction of the rotor; and 20a bracket that is disposed at the second side of the rotor and that has an inner surface coupled to the stator and an outer surface coupled to the outer housing, wherein the first bearing is positioned inside the inner housing, and the second bearing is positioned at the bracket, as taught by Cole, to provide a simple in construction and assembly and readily disassembled and reassembled for servicing.
As to claim 17/1, Jung in view of Cole teaches the claimed limitation as discussed above except teaches wherein the electric motor assembly comprises a plurality of vanes positioned between the inner housing and the outer housing, each of the plurality of vanes having a first side connected to the inner housing and a second side connected to the outer 25housing, and wherein each of the plurality of vanes has a first end and a second end opposite to the first end along the axial direction, the first end being positioned farther from the impeller along the axial direction than the second end is, the first end being located ahead of the second end with respect to a rotation direction of the impeller.
However Cole teaches the electric motor assembly comprises a plurality of vanes (14a) positioned between the inner housing (14) and the outer housing (61), each of the plurality of vanes (14a) having a first side connected to the inner housing (14) and a second side connected to the outer 25housing (61), and wherein each of the plurality of vanes (14a) has a first end and a second end opposite to the first end along the axial direction, the first end being positioned farther from the impeller (57) along the axial direction than the second end is, the first end being located ahead of the second end with respect to a rotation direction of the impeller (57)a s shown in figure 1, for the advantageous benefit of providing in a unit of the type described, an enclosed motor ventilation means for more effective cooling.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Jung in view of Cole by using the electric motor assembly comprises a plurality of vanes positioned between the inner housing and the outer housing, each of the plurality of vanes having a first side connected to the inner housing and a second side connected to the outer 25housing, and wherein each of the plurality of vanes has a first end and a second end opposite to the first end along the axial direction, the first end being positioned farther from the impeller along the axial direction than the second end is, the first end being located ahead of the second end with respect to a rotation direction of the impeller, as taught by Cole, to provide in a unit of the type described, an enclosed motor ventilation means for more effective cooling.
As to independent claim 20, Jung teaches an electric motor assembly (20) comprising: an impeller (22); an outer housing (18) that receives the impeller (22); 10an inner housing (see annotated figure 3) that is positioned in the outer housing (18) and positioned concentrically with the impeller (22) as shown in figures 1-3.
However Jung teaches the claimed limitation as discussed above except a stator that is positioned at least partially in the inner housing; a rotor that is configured to rotate relative to the stator and includes a rotating shaft coupled to the impeller; 15a first bearing that is disposed at a first side of the rotor and supports the rotating shaft; a second bearing that is disposed at a second side of the rotor and supports the rotating shaft, the second side of the rotor being opposite to the first side of the rotor along an axial direction of the rotor; and a bracket that is disposed at the second side of the rotor and that has an inner surface 20coupled to the stator and an outer surface coupled to the outer housing, wherein the first bearing is positioned inside the inner housing, and the second bearing is positioned at the bracket.
Cole teaches a stator (11a) that is positioned at least partially in the inner housing (14); a rotor (10) that is configured to rotate relative to the stator (11a) and includes a rotating shaft coupled to the impeller (57); 15a first bearing (19) that is disposed at a first side of the rotor (10) and supports the rotating shaft; a second bearing (18) that is disposed at a second side of the rotor (10) and supports the rotating shaft, the second side of the rotor (10) being opposite to the first side of the rotor (10) along an axial direction of the rotor (10); and a bracket (13) that is disposed at the second side of the rotor (10) and that has an inner surface 20coupled to the stator (11a) and an outer surface coupled to the outer housing (61), wherein the first bearing (19) is positioned inside the inner housing (14), and the second bearing (18) is positioned at the bracket (13) as shown in figure 1, for the advantageous benefit of providing a simple in construction and assembly and readily disassembled and reassembled for servicing.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Jung by using a stator that is positioned at least partially in the inner housing; a rotor that is configured to rotate relative to the stator and; 15a first bearing that is disposed at a first side of the rotor and configured to support the rotating shaft; a second bearing that is disposed at a second side of the rotor and configured to support the rotating shaft, the second side of the rotor being opposite to the first side of the rotor along an axial direction of the rotor; and 20a bracket that is disposed at the second side of the rotor and that has an inner surface coupled to the stator and an outer surface coupled to the outer housing, wherein the first bearing is positioned inside the inner housing, and the second bearing is positioned at the bracket, as taught by Cole, to provide a simple in construction and assembly and readily disassembled and reassembled for servicing.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung (KR101229109)  and Cole (2,822,123) as applied in claim 1 above, and further in view of Gschwender et al. (5,073,736).

As to claim 19/1, Jung in view of Cole teaches the claimed limitation as discussed above except wherein the rotor includes a permanent magnet coupled to 5the rotating shaft and configured to rotate with the rotating shaft.  
However Gschwender et al. teaches the rotor (17) includes a permanent magnet (see column 3, line 1-2) coupled to 5the rotating shaft (9) and configured to rotate with the rotating shaft (9) as shown in figure 1, for the advantageous benefit of providing a motor of the aforementioned general type that can be operated without danger even where the motor is not operated properly, and that has practically no parts that are subject to wear, so that the motor has a very long service life and is very economical to manufacture.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Jung in view of Cole by using the rotor includes a permanent magnet coupled to 5the rotating shaft and configured to rotate with the rotating shaft, as taught by Gschwender et al., to provide a motor of the aforementioned general type that can be operated without danger even where the motor is not operated properly, and that has practically no parts that are subject to wear, so that the motor has a very long service life and is very economical to manufacture.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung (KR101229109)  and Cole (2,822,123) as applied in claim 1 above, and further in view of Muller (US PG Pub 2010/0213776).

As to claim 252/1, Jung in view of Cole teaches the claimed limitation as discussed above except wherein the outer housing includes an outer housing body and a plurality of legs extending from the outer housing body toward the bracket.  
However Muller teaches  outer housing (2) includes an outer housing body and a plurality of legs (10.2) extending from the outer housing body toward the bracket (see figure 2) as shown in figure 2, for the advantageous benefit of reducing the reject rate and increase the operational reliability.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Jung in view of Cole by using the outer housing includes an outer housing body and a plurality of legs extending from the outer housing body toward the bracket, as taught by Muller, to reduce the reject rate and increase the operational reliability.
Claim(s) 3-6, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung (KR101229109), Cole (2,822,123) and Muller (US PG Pub 2010/0213776). as applied in claim 1 above, and further in view of Hawng (US PG Pub 2021/0235951).
As to claim 3/2, Jung and Cole in view of Muller teaches the claimed limitation as discussed above except wherein the bracket includes: a bearing accommodation portion that receives the second bearing, and 30a plurality of bridges that extend from the bearing accommodation portion toward the stator.  
Hawng the bracket includes: a bearing accommodation portion  (251) that receives the second bearing, and 30a plurality of bridges (252) that extend from the bearing accommodation portion (251) toward the stator (210) as shown in figure 3, for the advantageous benefit of manufacturing reliability of a motor assembly may be improved.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Jung and Cole in view of Muller by using the outer housing includes an outer housing body and a plurality of legs extending from the outer housing body toward the bracket, as taught by Hwang, to manufacture reliability of a motor assembly may be improved.
As to claim 4/3, Jung, Cole, Muller in view of Hwang teaches the claimed limitation as discussed above except wherein the plurality of bridges of the bracket include leg contact portions that contact the plurality of legs of the outer housing, respectively.  
However Hwang teaches the plurality of bridges (252) of the bracket include leg contact portions that contact the plurality of legs (242) of the outer housing (240), respectively as shown in figures 3 and 12, for the advantageous benefit of manufacturing reliability of a motor assembly may be improved.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Jung, Cole, Muller in view of Hwang by using the plurality of bridges of the bracket include leg contact portions that contact the plurality of legs of the outer housing, respectively, as taught by Hwang, to manufacture reliability of a motor assembly may be improved.
As to claim 55/3, Jung, Cole, Muller in view of Hwang teaches the claimed limitation as discussed above except wherein each of the plurality of bridges of the bracket includes a stator contact portion that defines a cutout and that contacts an outer surface of the stator.
However Hwang teaches each of the plurality of bridges (252) of the bracket includes a stator contact portion that defines a cutout and that contacts an outer surface of the stator (210) as shown in figures 3 and 12, for the advantageous benefit of manufacturing reliability of a motor assembly may be improved.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Jung, Cole, Muller in view of Hwang by using each of the plurality of bridges of the bracket includes a stator contact portion that defines a cutout and that contacts an outer surface of the stator, as taught by Hwang, to manufacture reliability of a motor assembly may be improved.
As to claim 6/5, Jung, Cole, Muller in view of Hwang teaches the claimed limitation as discussed above except wherein each of the plurality of bridges of the bracket 10includes an end contact portion that contacts an end of the stator. 
However Hwang teaches each of the plurality of bridges (252) of the bracket 10includes an end contact portion that contacts an end of the stator (210) as shown in figures 3 and 12, for the advantageous benefit of manufacturing reliability of a motor assembly may be improved.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Jung, Cole, Muller in view of Hwang by using each of the plurality of bridges of the bracket 10includes an end contact portion that contacts an end of the stator, as taught by Hwang, to manufacture reliability of a motor assembly may be improved.
As to claim 13/3, Jung, Cole, Muller in view of Hwang teaches the claimed limitation as discussed above except wherein each of the plurality of bridges includes: a radial section that radially protrudes from the bearing accommodation portion, and 10an axial section that is connected to the radial section and extends from the radial section in the axial direction.
However Hwang teaches each of the plurality of bridges (252)  includes: a radial section that radially protrudes from the bearing accommodation portion (251), and 10an axial section that is connected to the radial section and extends from the radial section in the axial direction as shown in figure 3, for the advantageous benefit of manufacturing reliability of a motor assembly may be improved.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Jung, Cole, Muller in view of Hwang by using each of the plurality of bridges includes: a radial section that radially protrudes from the bearing accommodation portion, and 10an axial section that is connected to the radial section and extends from the radial section in the axial direction, as taught by Hwang, to manufacture reliability of a motor assembly may be improved.
As to claim 14/13, Jung, Cole, Muller in view of Hwang teaches the claimed limitation as discussed above except wherein each of the plurality of bridges defines a cavity.
However Hwang teaches each of the plurality of bridges (252) defines a cavity as shown in figure 3, for the advantageous benefit of manufacturing reliability of a motor assembly may be improved.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Jung, Cole, Muller in view of Hwang by using each of the plurality of bridges defines a cavity, as taught by Hwang, to manufacture reliability of a motor assembly may be improved.
Claim(s) 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung (KR101229109), Cole (2,822,123), Muller (US PG Pub 2010/0213776) and Hawng (US PG Pub 2021/0235951) as applied in claim 3 above, and further in view of Ishida (JP2019103168).
As to claim 7/3, Jung, Cole, Muller in view of Hwang teaches the claimed limitation as discussed above except wherein the stator comprises: a stator core defining a rotor receiving hole; and a stator coil wound around the stator core, 15wherein the stator core includes a coupling protrusion, and wherein the inner housing defines a slit that receives the coupling protrusion.  
However Ishida teaches a stator core (541) defining a rotor receiving hole; and a stator coil (542) wound around the stator core (541), 15wherein the stator core (541) includes a coupling protrusion (5423), and wherein the inner housing (51) defines a slit (513) that receives the coupling protrusion (5423) as shown in figure 5, for the advantageous benefit of improving the accuracy of positioning of the stator core.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Jung, Cole, Muller in view of Hwang by using a stator core defining a rotor receiving hole; and a stator coil wound around the stator core, 15wherein the stator core includes a coupling protrusion, and wherein the inner housing defines a slit that receives the coupling protrusion, as taught by Ishida, to improve the accuracy of positioning of the stator core.
As to claim 8/7, Jung, Cole, Muller and Hwang  in view of Ishida teaches the claimed limitation as discussed above except wherein each of the plurality of bridges of the bracket includes a coupling protrusion accommodating portion that receives the coupling protrusion of 20the stator core.
However Hwang teaches each of the plurality of bridges (252) of the bracket (250) includes a coupling protrusion (see figure 3) accommodating portion that receives the coupling protrusion of 20the stator core (210) as shown in figure 3, for the advantageous benefit of manufacturing reliability of a motor assembly may be improved.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Jung, Cole, Muller and Hwang  in view of Ishida by using each of the plurality of bridges of the bracket includes a coupling protrusion accommodating portion that receives the coupling protrusion of 20the stator core, as taught by Hwang, to manufacture reliability of a motor assembly may be improved.
As to claim 9/7, Jung, Cole, Muller and Hwang  in view of Ishida teaches the claimed limitation as discussed above except wherein the stator further comprises an insulator inserted between the stator core and the stator coil.  
However Hwang teaches the stator (210) further comprises an insulator (213) inserted between the stator core and the stator coil (212) as shown in figure 3, for the advantageous benefit of manufacturing reliability of a motor assembly may be improved.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Jung, Cole, Muller and Hwang  in view of Ishida by using each of the plurality of bridges of the bracket 10includes an end contact portion that contacts an end of the stator, as taught by Hwang, to manufacture reliability of a motor assembly may be improved.
As to claim 2510/9, Jung, Cole, Muller and Hwang  in view of Ishida teaches the claimed limitation as discussed above except wherein the insulator includes an end turn insulation portion that axially protrudes from an end of the stator core and extends in a circumferential direction, the end turn insulation portion being disposed between the stator coil and the plurality of bridges of the bracket.  
However Hwang teaches the insulator includes an end turn insulation portion (213) that axially protrudes from an end of the stator core (210) and extends in a circumferential direction, the end turn insulation portion (213) being disposed between the stator coil (212) and the plurality of bridges (252) of the bracket (250) as shown in figure 3, for the advantageous benefit of manufacturing reliability of a motor assembly may be improved.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Jung, Cole, Muller and Hwang  in view of Ishida by using the insulator includes an end turn insulation portion that axially protrudes from an end of the stator core and extends in a circumferential direction, the end turn insulation portion being disposed between the stator coil and the plurality of bridges of the bracket, as taught by Hwang, to manufacture reliability of a motor assembly may be improved.
Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung (KR101229109), Cole (2,822,123), Muller (US PG Pub 2010/0213776), Hawng (US PG Pub 2021/0235951) and Ishida (JP2019103168).as applied in claim 10 above, and further in view of Takaki et al. (US PG Pub 2019/0027998).
As to claim 3011/10, Jung, Cole, Muller and Hwang  in view of Ishida teaches the claimed limitation as discussed above except wherein the electric motor assembly comprises a Printed Circuit Board (PCB) provided at a side of the bracket and electrically connected to the stator 39coil.  
However Takaki et al. teaches the electric motor assembly comprises a Printed Circuit Board (PCB) (Bd) provided at a side of the bracket (50) and electrically connected to the stator 39coil (133) as shown in figure 3, for the advantageous benefit of preventing winding collapse of the coil, while preventing disturbance of a magnetic distribution.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Jung, Cole, Muller and Hwang  in view of Ishida by using the electric motor assembly comprises a Printed Circuit Board (PCB) provided at a side of the bracket and electrically connected to the stator 39coil, as taught by Takaki et al. , to prevent winding collapse of the coil, while preventing disturbance of a magnetic distribution.
As to claim 12/11, Jung, Cole, Muller, Hwang  and Ishida in view of Takaki et al. teaches the claimed limitation as discussed above except wherein the PCB has a plurality of connection pins protruding toward the insulator and electrically connected to the stator coil, and 5wherein the insulator includes a plurality of connection pin coupling portions to which the plurality of connection pins of the PCB are coupled.  
Takaki et al. teaches the PCB (Bd) has a plurality of connection pins (see figure 3) protruding toward the insulator (132) and electrically connected to the stator coil (133) , and 5wherein the insulator (132) includes a plurality of connection pin coupling portions to which the plurality of connection pins of the PCB (Bd) are coupled as shown in figures 3 and 4, for the advantageous benefit of preventing winding collapse of the coil, while preventing disturbance of a magnetic distribution.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Jung, Cole, Muller, Hwang  and Ishida in view of Takaki et al. by using the PCB has a plurality of connection pins protruding toward the insulator and electrically connected to the stator coil, and 5wherein the insulator includes a plurality of connection pin coupling portions to which the plurality of connection pins of the PCB are coupled, as taught by Takaki et al. , to prevent winding collapse of the coil, while preventing disturbance of a magnetic distribution.
Allowable Subject Matter
Claims 15-16 and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Note Claim 15 depend on claim 3, and Claim 16 depend on claim 2.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850. The examiner can normally be reached Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE A GONZALEZ QUINONES/           Primary Examiner, Art Unit 2834                                                                                                                                                                                             	June 17, 2022